Citation Nr: 0500610	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  04-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a right shoulder dislocation.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1985 to December 
1985.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent rating for residuals of a right shoulder 
dislocation, effective March 19, 2003.  Later that month, the 
veteran filed a notice of disagreement (NOD) with respect to 
the assigned initial rating, and a statement of the case 
(SOC) was issued in January 2004.  The veteran filed a 
substantive appeal in March 2004.  

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.    

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.  

On VA examination in August 2003, the veteran reported that 
he initially dislocated his right shoulder during service in 
1985, and that following his discharge from service, in 1994, 
he dislocated his right shoulder again.  On both instances, 
the veteran stated, the dislocation was treated and reduced 
within a matter of days.  He also complained of pain on 
movement in his right shoulder, and of difficulty with 
driving or lifting objects.  He further stated that he had 
ceased any exercise routines involving weight training, which 
he was able to do before his shoulder was dislocated (the 
report of the examination does not specify whether the 
veteran was referring to a change in physical capabilities 
following the dislocation of his right shoulder in service, 
or following a more recent episode of dislocation).  On 
physical examination, the veteran had right shoulder flexion 
from 0 to 160 degrees, abduction from 0 to 160 degrees, 
internal rotation from 0 to 90 degrees, and external rotation 
from 0 to 90 degrees.  The examiner diagnosed dislocation of 
the right shoulder with recurrence.  

The Board notes that the medical findings pertaining to the 
veteran's service-connected residuals of a right shoulder 
dislocation are not fully responsive to the pertinent rating 
criteria, to include all diagnostic codes that appear to be 
applicable in rating the veteran's disability.  As indicated 
above, the RO has assigned a 10 percent rating for the 
veteran's service-connected disability under 38 C.F.R. 
§4.71a, Diagnostic Code 5201-5014, indicating limitation of 
motion of the arm, rated by analogy to osteomalacia (which is 
in turn evaluated as degenerative arthritis under Diagnostic 
Code 5003).  The Board points out that given the August 2003 
examiner's diagnosis of right shoulder dislocation, as well 
as his finding of at least one post-service episode of 
shoulder dislocation, Diagnostic Code 5202, for other 
impairment of the humerus, also appears to be applicable in 
evaluating the severity of the veteran's disability.  
However, the report of the August 2003 examination does not 
provide an adequate basis upon which to evaluate the 
veteran's disability under Diagnostic Code 5202, in 
particular, as the examiner has not clearly indicated the 
overall frequency of any episodes of dislocation since 
service, to include whether there have been any such 
instances since the above-noted 1994 episode, as well as the 
extent of any guarding of movement. 

Hence, the Board finds that further VA examination, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the 
veteran's claim for increase (preferably at the Jesse Brown 
VA Medical Center (VAMC) in Chicago, as requested during the 
Board hearing).  See 38 U.S.C.            § 5103A.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See       38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
increase.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO must document its specific 
consideration of "staged rating"-assignment of separate 
ratings for different time periods based on the facts found-
pursuant to the Fenderson decision, cited to above.  The RO 
should also indicate its continuing consideration of the 
applicability of alternative diagnostic codes for evaluating 
the veteran's disability (as a continuation of the RO's prior 
consideration of alternative diagnostic codes in rating the 
veteran's right shoulder disability, as noted in its January 
2004 SOC).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his right 
shoulder.  The entire claims file must be 
made available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays, as well as range of motion 
studies, reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail. 

Regarding the latter, the examiner should 
render findings as to whether there is 
malunion of the humerus, and if so, 
whether it is productive of moderate or 
marked deformity.  The examiner should 
state whether there is recurrent 
dislocation of the humerus at the 
scapulohumeral joint, and if so, whether 
there are         (a) infrequent 
episodes, with guarding of movement only 
at the shoulder level, or (b) frequent 
episodes, with guarding of all arm 
movements.  With respect to the humerus, 
the examining physician should state 
whether there is fibrous union, non-union 
(a false flail joint), or loss of the 
head (flail shoulder).  As regards the 
clavicle or scapula, the examiner should 
state whether there is dislocation, 
malunion, or non-union; and, if non-
union, whether it is with or without 
loose movement.

The examiner should further indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected residuals of 
a right shoulder dislocation.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, after considering the 
veteran's documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should also render an 
assessment, based on all findings, as to 
whether motion of the veteran's arm is 
best characterized as: limited to (a) 
shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 
degrees from the side.  With respect to 
the scapulohumeral articulation, he/she 
should indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
rating in excess of 10 percent for 
residuals of a right shoulder dislocation, 
in light of all pertinent evidence and 
legal authority.  The RO must specifically 
document its consideration of alternative 
diagnostic codes for evaluating the 
veteran's disability (to include 
Diagnostic Code 5202), as well as whether 
"staged rating," pursuant to the 
Fenderson decision, cited to above, is 
warranted.  

7.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to all additional legal 
authority considered and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

